DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6-8 and 10 are objected to because of the following informalities:  
Claim 1 Ln 4-5, 7, 11, please amend to --the at least one hydraulic motor arrangement--.
Claim 1 Ln 11, please amend to --and the hydraulic fluid storage--.
Claim 2 Ln 3, please amend to --the at least one motive nozzle--.
Claim 2 Ln 4, please amend to --to [[the]] a return line--.
Claim 2 Ln 4-5, please amend to --the at least one hydraulic motor arrangement--.
Claim 3 Ln 2-3, please amend to --the at least one hydraulic motor arrangement--.
Claim 3 Ln 2, please amend to --the at least one motive nozzle--.
Claim 4 Ln 2-3, please amend to --the at least one hydraulic motor arrangement--.
Claim 6 Ln 1, please amend to --the at least one hydraulic motor arrangement--.
Claim 7 1, please amend to --the at least one hydraulic motor arrangement--.
Claim 8 Ln 3, please amend to --the at least one hydraulic motor arrangement--.
Claim 10 Ln 3, please amend to --the fan drive--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 Ln 2-3 cites the limitation "from the preloaded scavenging oil of the hydraulic motor arrangement”.  It is unclear if this ‘preloaded scavenging oil’ is the same as or different from the ‘pressurized portion’ stated in claim 2 line 3.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the same as: --from the pressurized portion of the hydraulic motor arrangement--.
Claim 8 Ln 1 cites the limitation "to claim 1, wherein the air intake line”.  This limitation lacks antecedent basis and it is unclear to which previous limitation this is referring to.  Therefore, the scope of the claim is indeterminate.  Claim 7 has previously stated an ‘air intake line’ and provides a structural relationship of it to the rest of the device.  For examination, the limitation was interpreted as -- to claim [[1]] 7, wherein the air intake line--.
Claim 10 Ln 3 cites the limitation "the jet pump”.  It is unclear if this limitation is referring to the ‘further jet pump’ of claim 10 line 2, or to the jet pump of claim 1 line 10.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the further jet pump--.
Claim 11 is rejected for its dependence upon claim 10.
Claim 12 Ln 3-4 cites the limitation "of a drive motor of the loading vehicle or agricultural work machine”.  When taken in light of the specification, it is unclear if this drive motor is the same as or different from the ‘at least one hydraulic motor arrangement’ of claim 1 line 3.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --of a drive motor of [[the]] the at least one hydraulic motor arrangement of a loading vehicle or agricultural work machine--.
Claim 13 Ln 6 cites the limitation "at least one drive motor”.  When taken in light of the specification, it is unclear if this drive motor is the same as or different from the ‘at least one hydraulic motor arrangement’ of claim 1 line 3.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- at least one drive motor of the at least one hydraulic motor arrangement--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CLAAS SELBSTFAHRENDE ERNTEMASCHINEN GMBH EP 3073157 A1, hereinafter Claas, in view of SCHUNK ANDREAS et al. DE 102015012493, hereinafter Schunk.  Claas and Schunk are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (de-aeration of hydraulic circuits); or the references are reasonably pertinent to the problem faced by the inventor (pumping of hydraulic fluid, Schunk).  MPEP2141.01(a) I.
Regarding claim 1, Claas discloses (Fig. 1-3) a device for the deaeration of a hydraulic fluid of a hydraulic system, comprising: 
at least one hydraulic motor arrangement (34), 
a hydraulic fluid storage (44) which is hydraulically coupled with the hydraulic motor arrangement (via at least line (51)), and 
a suction device (42) configured for sucking out the hydraulic fluid (Abstract), the suction device being associated with the at least one hydraulic motor arrangement such that the suction device guides hydraulic fluid out of the hydraulic motor arrangement into the hydraulic fluid storage by means of vacuum pressure (Δp) (Abstract), 
wherein the suction device is integrated in a return line (51) between the hydraulic motor arrangement and hydraulic fluid storage.
Claas fails to explicitly state that the suction device is constructed as a jet pump.

Schunk discloses (Fig. 1) a suction device (22, 24), wherein a suction device may be comprised as a conventional pump (22) or a jet pump (24) [0020].
Because both Claas and Schunk teach suction devices, it would have been obvious to one skilled in the art to substitute a conventional pump for a jet pump to achieve the predictable result of pumping fluids.  To further clarify the modification, Schunk discloses that a jet pump is substitutable for a conventional pump [0020].  Schunk further discloses the jet pump is connected in a manner such that at least one motive nozzle (connected to line (26)), a mixing chamber (connected to dotted line) and a diffuser (connected to line (10)), wherein motive medium passing through the motive nozzle is branched off (26) from a pressurized portion (20) of the hydraulic system, the mixing chamber is connected to the return line of the hydraulic motor arrangement (18), and the diffuser is connected to the return line of the hydraulic fluid storage (10) [0020].  Application of this device to Claas would result in both supply lines of (34, as Claas requires bi-direction operation of the pump (52) [0024]) of Claas being connected to the at least one motive nozzle of Schunk, the line (51) at (46) of Claas would be connected to the mixing chamber of Schunk, and the line (51) at (44) of Claas would be connected to the diffuser of Schunk.
Regarding claim 2, the modified device of Claas/Schunk discloses the jet pump comprises at least one motive nozzle, a mixing chamber and a diffuser, wherein motive medium passing through the motive nozzle is branched off from a pressurized portion of the hydraulic system, the mixing chamber is connected to the return line of the hydraulic motor arrangement, and the diffuser is connected to the return line of the hydraulic fluid storage (see modification for claim 1 above)
Regarding claim 3, Schunk discloses (Fig. 1) the motive medium (20) passing through the motive nozzle is branched off (26) from the preloaded scavenging oil of the hydraulic motor arrangement [0020].
Regarding claim 4, Claas discloses (Fig. 1-3) the jet pump is configured such that the hydraulic fluid is sucked out independently from a rotational direction of the hydraulic motor arrangement and independently from a driving direction of a loading vehicle or agricultural work machine having the hydraulic motor arrangement [0024].
Regarding claim 5, Claas discloses (Fig. 1-3) the return line (51) is coupled with an outlet tube (61) which is integrated in the hydraulic fluid storage (44), and wherein the outlet tube is arranged in the hydraulic fluid storage so as to be inclined in a vertical direction (depicted as inclined).
Regarding claim 6, Claas discloses (Fig. 1-3) the hydraulic motor arrangement (34) is formed as dual motor arrangement (45).
Regarding claim 7, Claas discloses (Fig. 1-3) the hydraulic motor arrangement (34) is connected to the hydraulic fluid storage (44) via an air intake line (47).
Regarding claim 8, Claas discloses (Fig. 1-3) the air intake line (47) comprises a check valve (50) that is configured to unblock a throughput depending on a defined vacuum pressure (Δp) in the hydraulic motor arrangement, and wherein the check valve is spring-loaded to require an opening pressure of up to 1 bar [0024].
Regarding claim 9, Claas discloses (Fig. 1-3) the outlet tube (61) has orifices (62) for passage of the hydraulic fluid and an air outlet orifice (63) at an upper side [0025].
Regarding claim 13, Claas discloses (Fig. 1-3) a loading vehicle (1, 2) comprising the device according to claim 1, and an adjustable length lift arm (5) swivelably movably supported (via swivel (8) in a carrying structure (7, 3) via at least one lift cylinder (9), wherein the carrying structure has at least one front undercarriage (14) and at least one rear undercarriage (16), and wherein the front undercarriage and the rear undercarriage are coupled to one another via a drivetrain (23, 24), and wherein the carrying structure supports at least one drive motor (34) and at least one central gear unit (25).
Regarding claim 14, Claas discloses (Fig. 1-3) the loading vehicle is constructed as telescoping loader (1, 2), forklift or wheel loader.
Regarding claim 15, Claas discloses (Fig. 1-3) an agricultural work machine in the form of a tractor [0004], harvester or chopper-type forage harvester, comprising the device according to claim 1.

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the modified device of Claas/Schunk discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the device further comprises a fan and a fan drive associated with the fan, and wherein a further jet pump is associated with the fan drive, the jet pump being configured to divert a partial stream from a hydraulic circuit of the fan and guide the partial stream to a cooling device.  Further modification cannot be performed without improper hindsight bias.
Claims 11 and 12 depend from claim 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745